Reno, J.,
If ever a man deserved a divorce, the libellant is that man. Unfortunately, his libel was verified before a notary public in Northampton County. There are so many cases holding that libels must be verified before notaries resident in that county in which the libel is exhibited that it would be a vain display of learning to cite them. But there is also abundant and respectable authority for their amendment (cf. Reeves v. Reeves, 3 W. N. C. 558), and we have concluded to permit libellant to do so in this case.
Now, Sept. 18, 1922, upon amendment of libel by verification before a notary of Lehigh County nunc pro tunc, leave for which is hereby granted, decree in divorce is entered.
Prom James E. Schaadt, Allentown, Pa.